


110 HR 1925 IH: To direct the Secretary of Veterans Affairs to establish

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1925
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a separate Veterans Integrated Service Network for the Gulf Coast region of the
		  United States.
	
	
		1.Establishment of Gulf Coast
			 Veterans Integrated Service Network
			(a)In
			 generalThe Secretary of Veterans Affairs shall establish a
			 separate Veterans Affairs Service Network (in this Act referred to as a
			 VISN) for the Gulf Coast region of the United States, to
			 comprise the following counties:
				(1)In the State of
			 Florida, the counties of Franklin, Liberty, Gulf, Calhoun, Jackson, Bay,
			 Washington, Holmes, Walton, Okaloosa, Santa Rosa, and Escambia.
				(2)In the State of
			 Alabama, the counties of Houston, Henry, Dale, Geneva, Coffee, Covington,
			 Conecuh, Escambia, Monroe, Baldwin, Clarke, Mobile, and Washington.
				(3)In the State of
			 Mississippi, the counties of Jackson, George, Harrison, Stone, Hancock, and
			 Pearl River.
				(b)Deadline for
			 establishmentThe Secretary shall establish the VISN specified in
			 subsection (a) not later than one year after the date of the enactment of this
			 Act.
			
